EXHIBIT 10.63

MORTGAGE SUPPLEMENT
Mortgage Supplement No. 1


This Mortgage Supplement No. 1 (the “Supplement”), is entered into by and among
SunPower Philippines Manufacturing Ltd., a foreign corporation duly licensed to
do business under the laws of the Philippines with office address at 100 Trade
Avenue, Phase 4, Special Economic Zone, Laguna Technopark, Biñan Laguna
(“SPML”), SPML Land, Inc., a corporation organized and existing under the laws
of the Philippines with principal address at 100 East Main Ave., LTI Biñan
Laguna (“SPML Land” or, together with SPML, the “Mortgagors”, or, individually,
each the “Mortgagor”); and the International Finance Corporation, an
international organization established by the Articles of Agreement among its
member countries including the Republic of Philippines ("IFC" or the
“Mortgagee”).


WHEREAS, the Mortgagors and Mortgagee have executed and registered a Mortgage
Agreement dated as of 6 May 2010 (the “Mortgage Agreement”), to secure the
Obligations of the Mortgagors referred to in such agreement;


WHEREAS, the Mortgage Agreement provides that the Mortgagors and Mortgagee shall
execute and register Mortgage Supplements for the purposes stated therein; and


WHEREAS, in fulfillment of the continuing obligation of the Mortgagors under the
Mortgage Agreement, Loan Agreement, and Financing Documents each of the
Mortgagors desires to execute this Mortgage Supplement with the Mortgagee.


NOW, THEREFORE, the parties hereto agree as follows:


1.
Unless otherwise defined in this Mortgage Supplement, (i) capitalized terms
shall have the meanings set forth in the Loan Agreement and the Mortgage
Agreement unless the context otherwise requires, and (ii) the principles of
construction set forth in the Loan Agreement and the Mortgage Agreement shall
apply.



2.
The Mortgagors hereby confirm that (i) certain of the Assets identified and
described as Future Real Assets in the Mortgage Agreement have come into
existence and/or have been acquired in ownership by a Mortgagor as of the date
hereof (those certain assets to be herein called the “New Assets”), and (ii) the
New Assets are now identified and more fully described in Schedule A to this
Mortgage Supplement.



3.
The Mortgagors hereby acknowledge and agree (i) that the Real Estate Mortgage
has been granted, created, established, and constituted on the New Assets in
favor of Mortgagee and (ii) that such Real Estate Mortgage are subject to the
same provisions, terms, and conditions of the Mortgage Agreement as are
applicable to the Mortgage on the Present Real Assets thereunder, as fully and
completely for all legal intents and purposes as if owned by the relevant
Mortgagor on the date of execution of the Mortgage Agreement.






1

--------------------------------------------------------------------------------



4.
The parties hereto confirm that the New Assets serve as security for payment of
the Obligations to the extent of the amount stated in Section 2.01(d) (Creation
of Real Estate Mortgage) of the Mortgage Agreement, including interests, fees,
and charges that may be due thereon.



5.
Each of the Mortgagors undertakes, at Mortgagors' cost and expense, to register
this Mortgage Supplement with the appropriate Registry of Deeds and, where
necessary, other appropriate government agencies, in the Philippines in
accordance with the Mortgage Agreement.



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representative to execute and deliver this Supplement as of November 3, 2010.



 
SunPower Philippines Manufacturing Ltd.

  
 By:
/s/ Suzanne Mondonedo
 
 
 
 
 Name:
Suzanne Mondonedo
 
 Title:
Assistant Secretary




 
SPML Land, Inc.
  
By:
/s/ Nereo Mella
 
 
 
 
 Name:
Nereo Mella
 
 Title:
Director and Corporate Secretary




 
International Finance Corporation
  
By:
/s/ Jesse O. Ang
 
 
 
 
 Name:
Jess O. Ang
 
 Title:
Resident Representative





Signed in the presence of




_________________________              _________________________







2

--------------------------------------------------------------------------------





ACKNOWLEDGMENT AND CERTIFICATION OF OATH


REPUBLIC OF THE PHILIPPINES    )
REPUBLIC OF THE PHILIPPIES    ) S.S.
BINAN LAGUNA


BEFORE ME, a Notary Public for and in the above jurisdiction this 3 day of
November 2010 personally appeared the following individual/s, representing the
respective corporation/s indicated below his/their names:


Name
Community Tax Certificate No. & Passport No.
Issued at/on
SunPower Philippines
Manufacturing Ltd.
represented by: Suzanne Mondonedo
 
Sep 18, 2006
 
 
 
SPML Land, Inc.
represented by: Nereo Mella
 
Sep 30, 2010



personally known to me or identified by me through competent evidence of
identity to be the same person[s] who presented to me and signed in my presence
this Mortgage Supplement No. 1 consisting of 5 pages, including this
Acknowledgment Page, all of which were signed by them and their instrumental
witnesses, and they represented that they executed this Agreement as their free
and voluntary act and that they are duly authorized to sign for the corporations
they respectively represent.


This Mortgage Supplement No. 1 relates to the Mortgage Agreement dated as of 6
May 2010 among the same parties and consists of 5 pages, including the pages of
this Acknowledgment and Schedule A attached hereto, and is signed by the parties
hereto and their instrumental witnesses on the signature page and on the left
margin of the other pages hereof.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal
this 3 day of November, 2010 at Binan City, Philippines.


Doc. No. 405            [Notarial Stamp]
Page No. 82                    
Book No. IV
Series of 2010.                    [Notarial Stamp]







3

--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND CERTIFICATION OF OATH


REPUBLIC OF THE PHILIPPINES    )
TAGUIG CITY                ) S.S.


BEFORE ME, a Notary Public for and in the above jurisdiction this 8th day of
November personally appeared the following individual/s, representing the
respective corporation/s indicated below his/their names:


Name
Community Tax Certificate No. & Passport No.
Issued at/on
International Finance Corporation
represented by: JESSE O. ANG
 
Jan. 14, 2010
DFA Manila



personally known to me or identified by me through competent evidence of
identity to be the same person[s] who presented to me and signed in my presence
this Mortgage Supplement No. 1 consisting of 5 pages, including this
Acknowledgment Page, all of which were signed by them and their instrumental
witnesses, and they represented that they executed this Agreement as their free
and voluntary act and that they are duly authorized to sign for the corporations
they respectively represent.


This Mortgage Supplement No. 1 relates to the Mortgage Agreement dated as of 6
May 2010 among the same parties and consists of 5 pages, including the pages of
this Acknowledgment and Schedule A attached hereto, and is signed by the parties
hereto and their instrumental witnesses on the signature page and on the left
margin of the other pages hereof.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal
this 8th day of November, 2010 at TAGUIGCITY, Philippines.


Doc. No. 283
Page No. 55                        [Notarial Stamp]
Book No. 1
Series of 2010.







4

--------------------------------------------------------------------------------



Schedule A




1.
The Lease Rights of SPML over the Premises under the Contract of Lease between
SPML and SPML Land effective as of 1 September 2010 executed on 12 October 2010
(Doc. No. 361, Page No. 34, Book No. IV, Series of 2010 of Notary Public Edgardo
M. Salandanan for Biñan, Laguna).




5